            Case 1:20-cv-03418-JGK Document 17 Filed 07/20/20 Page 1 of 2
Charles Michael
212 378 7604
cmichael@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main
www.steptoe.com
                                 The pre-motion conference is rescheduled to July 29, 2020 at 11 AM.
                                 To access the conference, the parties may dial 888-363-4749 and enter
                                 access code 8140049.
                                 SO ORDERED.
                                                                 /s/ John G. Koeltl
                                 New York, NY                      John G. Koeltl
                                 July 20, 2020                       U.S.D.J.


July 29, 2020
By ECF
Hon. John G. Koeltl
United States District Court
500 Pearl St.
New York, New York 10007

Re:      Food for Thought Caterers Corp. v. Hartford Fin. Servs. Group., Inc., et al.,
         20 Civ. 3418 (S.D.N.Y.) — Request to Reschedule Pre-Motion Conference

Dear Judge Koeltl:

        We write on behalf of the defendants in the above case to respectfully request, under Rule
I.D of You Honor’s Individual Practices, that the pre-motion conference in the above case,
scheduled for July 21, 2010 at 2:30 p.m., be rescheduled to within the following timeframes, at
the Court’s convenience.

                        Date                         Time(s) Available
                        Friday, July 24, 2020        10:00 a.m.-11:00 a.m.; 3:00 p.m.-5:00 p.m.
                        Wednesday, July 29, 2020     9:00 a.m.-12:00 p.m.; 3:00 p.m. – 4:00 p.m.

        The reason for the request is that defendants’ lead counsel, Sarah Gordon, had already
been scheduled to appear for a court conference at the same time in the District of
Massachusetts. (Ms. Gordon will be filing a motion to appear pro hac vice in this matter
tomorrow.) We did not learn of the pre-motion conference in this matter until the ECF
notification was sent at 11:57 p.m. on Friday, July 17, which was after the conference in
Massachusetts had been scheduled.

      We have conferred with plaintiff’s counsel, who is available at the times set forth above,
and who has no objection to the rescheduling.

        This is the first request for an adjournment, and, if granted, the adjournment would not
affect any scheduled dates in the case.
         Case 1:20-cv-03418-JGK Document 17 Filed 07/20/20 Page 2 of 2

Hon. John G. Koeltl
July 19, 2020
Page 2


                                                Respectfully,

                                                /s/ Charles Michael

                                                Charles Michael

cc: All Counsel of Record (via ECF)
